Exhibit 10.2

 

LOAN SALE AGREEMENT

 

THIS LOAN SALE AGREEMENT (this “Agreement”), dated as of February 10, 2017 is
between PWCM Master Fund, Ltd. (parent of PWCM Investment Company IC LLC), as an
indemnitor hereunder (“PWCM”), the certain financial institutions listed on the
signature pages hereto (each, individually, a “Buyer” and collectively, the
“Buyers”); Texas Capital Bank, N.A. (“TCB”) and IberiaBank (“IberiaBank”)
(collectively, “Seller”); and EnerJex Resources, Inc., a Nevada corporation
(“Parent”), EnerJex Kansas, Inc. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), Working Interest, LLC, a Texas limited liability
company (“Working Interest”), and Black Sable Energy, LLC, a Texas limited
liability company (“Black Sable”), Black Raven Energy, Inc., a Nevada
corporation (“Black Raven”) and Adena, LLC, a Colorado limited liability company
(“Adena”) (collectively, the “Borrower”).

 

Recitals:

 

WHEREAS, Seller made the loan or loans to the Borrower under the promissory note
or notes referred to on Schedule One of the Assignment of Loan Documents
(hereinafter defined) (the “Loan”);

 

WHEREAS, TCB is the Administrative Agent (the “Administrative Agent”) for itself
and IberiaBank under an Amended and Restated Credit Agreement dated October 3,
2011 (as amended prior to the date hereof) (the “Credit Agreement”), between the
Borrower, DD Energy, Inc., a Nevada corporation (“DD Energy”), the
Administrative Agent and the Seller;

 

WHEREAS, Seller desires to sell to Buyers, and Buyers desire to purchase from
Seller, Seller’s right, title, and interest in, to and under the Loan under the
Loan Documents, on the terms and conditions set forth herein; and

 

WHEREAS, DD Energy was released from its obligations under the Credit Agreement
and other Loan Documents by the Eighth Amendment to Amended and Restated Credit
Agreement dated August 13, 2014;

 

NOW, THEREFORE, IN CONSIDERATION of the premises and of the mutual
representations, warranties, and covenants which are made and to be performed by
the respective parties, it is agreed as follows:

 

Article I

DEFINITIONS

 

1.01         Definitions. The following capitalized terms shall have the
meanings ascribed to such terms in this Section 1.01 for all purposes of this
Agreement:

 

“Administrative Agent” shall have the meaning assigned in the second Recital of
this Agreement.

 

“Agreement” shall have the meaning assigned in the preamble of this Agreement.

 

“Allonge” means an allonge in all material respects in the form of Exhibit B
hereto.

 

 1 

 

  

“Assignment of Loan Documents” shall mean the Assignment of Loan Documents, in
all material respects in the form of Exhibit A hereto.

 

“Assignment of Mortgage” shall mean an assignment of a mortgage or deed of trust
which secures the Note substantially in the form of Exhibit D hereto, executed
by TCB as the Administrative Agent in favor of the Buyers.

 

“Buyer” and “Buyers” shall have the respective meanings referenced in the
preamble of this Agreement and listed specifically on the signature pages of
this Agreement.

 

“Borrower” shall have the meaning referenced in the preamble of this Agreement.

 

“Borrower Affiliate” shall have the meaning assigned in Section 3.02(j) of this
Agreement.

 

“Business Day” shall mean any day other than Saturday, Sunday or holiday on
which the Seller is authorized by law to be closed.

 

“Cash Purchase Price” shall have the meaning assigned in Section 2.01(b) of this
Agreement.

 

“Closing” shall have the meaning assigned in Section 7.012 of this Agreement.

 

“Closing Date” shall have the meaning assigned in Section 7.012 of this
Agreement.

 

“Collateral” has the meaning assigned in the Loan Documents.

 

“Credit Agreement” shall have the meaning assigned in the second Recital of this
Agreement.

 

“DD Energy” shall have the meaning assigned in the second Recital of this
Agreement.

 

“Effective Date” shall be February 17, 2017.

 

“Excluded Documents” shall have the meaning assigned in Section 2.01(e) of this
Agreement.

 

“Investment Letter” means investment letters from each Buyer in all material
respects in the form of Exhibit C hereto.

 

“Liability” shall have the meaning assigned in Section 5.01 of this Agreement.

 

“Lien” shall have the meaning assigned in the Credit Agreement (as defined in
the Recitals hereto).

 

“Loan” shall have the meaning assigned in the first Recital of this Agreement.

 

“Loan Documents” shall mean the documents identified on Schedule One of the
Assignment of Loan Documents.

 

 2 

 

 

“Loan Rights” shall mean all of Seller’s right, title and interests in, to and
under the Loan Documents, excluding the Reserved Obligations (as defined in the
Assignment of Loan Documents).

 

“New Administrative Agent” shall have the meaning assigned such terms in Section
2.01(a) of this Agreement.

 

“Note” shall have the meaning assigned in Section 7.03(a) of this Agreement.

 

“OFAC” shall mean the U.S. Department of the Treasury Office of Foreign Assets
Control.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).

 

“Real Property” shall mean the real property described in the mortgages and
deeds of trust (and amendments thereto) listed on Schedule One of the Assignment
of Loan Documents.

 

“Released Claims” shall have the meaning assigned in Section 6.01(a) of this
Agreement.

 

“Released Parties” shall have the meaning assigned in Section 6.01(a) of this
Agreement.

 

“Releasing Parties” shall have the meaning assigned in Section 6.01(a) of this
Agreement.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available online at
http://www.treas.gov/offices/enforcement/ ofac/programs/index.shtml, or as
otherwise published from time to time.

 

“Sanctioned Person” shall mean (i) a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available online at
http://www.treas.gov/ offices/enforcement/ofac/sdn, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

 

“Securities Act” shall have the meaning assigned in Section 3.02(f) of this
Agreement.

 

“Seller” shall have the meaning assigned in the preamble of this Agreement.

 

“Seller Parties” shall mean the Administrative Agent, each bank comprising the
Seller, and their respective officers, directors, partners, employees,
investors, shareholders and affiliates, and the attorneys and agents of each of
the foregoing.

 

“Synthetic Equity Interest” shall have the meaning assigned in Section
2.01(b)(ii) of this Agreement.

 

 3 

 

 

1.02        Rules of Interpretation. Singular terms shall include the plural,
and vice versa, unless the context otherwise requires. Exhibits, schedules and
addendums referenced in this Agreement are deemed to be incorporated herein by
reference. The term “including” shall mean “including without limitation.” The
provisions of the exhibits attached hereto are incorporated herein by reference
and form a part of this Agreement.

 

Article II

PURCHASE AND SALE OF LOAN

 

2.01        Purchase and Sale of Loan; Assumption of Obligations.

 

(a)          Purchase, Sale, and Transfer. With effect on and after the Closing
Date and subject to the terms and conditions set forth herein, Seller shall
assign, transfer and convey to Buyers, and Buyers shall purchase and acquire
from Seller, all of Seller’s right, title, and interest in, to and under the
Loan Rights. The conveyance shall be made pursuant to documents substantially in
the form of the assignment documents annexed hereto as Exhibit A (Assignment of
Loan Documents) and Exhibit B (Allonge). Moreover, on the Closing Date, the
Administrative Agent shall be deemed to have resigned its position as
administrative agent under the Amended and Restated Credit Agreement dated
October 3, 2011, between the Borrower, DD Energy, and upon such resignation,
Cortland Capital Market Services LLC (the “New Administrative Agent”) shall
assume the role as administrative agent thereunder. On or before the Effective
Date, (i) each of the parties shall have executed and delivered a counterpart to
this Agreement and (ii) the parties shall have executed and delivered all other
documents required to effect a transfer of the Loan Rights from Seller to
Buyers, including, without limitation, all requisite documentation set forth in
this Section 2.01(a), Section 7.03 and Section 7.04. On the Effective Date,
Buyers shall deliver the Cash Purchase Price to Seller. Upon payment of the Cash
Purchase Price, Buyers shall be deemed to have assumed all of Seller’s
liabilities and obligations of every nature whatsoever with respect to the Loan,
the Loan Rights and the Loan Documents existing as of the Closing Date. Without
limiting the foregoing, effective as of Closing, Buyers shall be solely
responsible for the existence of any and all insurance pertaining to the Loan
Rights, including casualty and liability insurance coverage relating to the Real
Property. The obligations of the parties to consummate the transactions
contemplated hereby are subject to the following conditions, any and all of
which may be waived in writing, in whole or in part, by each party to the extent
permitted by applicable law: (i) each party shall have performed in all material
respects all of its obligations set forth herein required to be performed by it
on or prior to the Effective Date and (ii) the representations of each party set
forth herein shall be true in all material respects as of the Effective Date.

 

(b)          Cash Purchase Price; Synthetic Equity.

 

(i)          Buyers shall, collectively, pay to the Administrative Agent for the
benefit of Seller the amount of Five Million and No/100 Dollars ($5,000,000)
(the “Cash Purchase Price”) by wire transfer for the Loan Rights, in accordance
with the requirements of Article VII of this Agreement (which shall be paid to
Seller via wire transfer(s), but will be funded according to the amounts
indicated in Exhibit E).

 

 4 

 

 

(ii)         The Seller shall be entitled to a Synthetic Equity Interest (as
more specifically defined in Addendum One hereto) (the “Synthetic Equity
Interest”), equal to 10% of the Proceeds (also as defined in Addendum One
hereto), after Buyer’s realization of a 150% return on the Cash Purchase Price
within five (5) years of the Closing Date. The payment on the Synthetic Equity
Interest shall be distributed 65.78947368% to TCB and 34.21052632% to IberiaBank
within 10 days following the last day of the calendar month in which such Net
Proceeds were realized.

 

(iii)        At any time prior to the expiration of five years from the
Effective Date, Buyers may acquire the interest described in clause (ii)
preceding by the payment of $2,500,000 in immediately available funds consisting
of a payment of $1,644,736.84 to TCB and a payment of $855,263.16 to IberiaBank.
Upon the timely payment of such $2,500,000.00, the interest described in
clause (ii) preceding shall be deemed transferred to Buyers.

 

(iv)        Buyers shall provide Seller notice within three (3) business days of
the occurrence of an event giving rise to payment under Section 2.01(b)(ii), and
notice no later than three (3) business days prior to Buyers’ exercise of its
rights under Section 2.01(b)(iii).

 

(c)          No Recourse. The conveyance of the Loan Rights is made by Seller to
Buyers without recourse and, except as set forth in Section 3.01 of this
Agreement, without representation or warranty, express or implied, oral or
written. Without limiting the preceding sentence, Seller parties shall not be
liable to any Buyer, or such Buyer’s successors, successors-in-title, legal
representatives, or assigns, should Borrower fail to perform any of Borrower’s
obligations under the Loan Documents or otherwise. As of the Effective Date, one
or more defaults or events of default by Borrower have occurred and are
continuing under the Loan Documents. Buyers are purchasing the Loan Rights (i)
subject to all defaults and events of default that have occurred and which will
exist as of the Closing Date, and (ii) with the Loan Documents, in their “as is”
and “with all faults, defaults and events of default” condition. Upon the
Closing, Seller parties shall have no further responsibility or liability for
the Loan or under the Loan Documents and all risk of loss or damage with respect
to the Loan, the Loan Rights and the Loan Documents shall be assumed and borne
by Buyers.

 

(d)          Guaranties. No guaranties of the Loans are being conveyed to
Buyers.

 

(e)          Excluded Documents. Buyers acknowledge that the only documents
included in the Loan Documents are those described in Schedule One of the
Assignment of Loan Documents and that other documents, certificates, reports,
analyses and other information concerning the Loan Rights are excluded from the
Loan Documents. These excluded documents, referred to herein as “Excluded
Documents,” may include material information which, if known to Buyers, could
have a material influence upon Buyers’ assessment of the (i) value, (ii) merits,
(iii) risks, and (iv) hazards inherent with the Loan Rights, and Buyers accept
such risks by entering into this Agreement and such risks shall be borne solely
by Buyers. The Excluded Documents are not sold, transferred, assigned or
conveyed by Seller to Buyers. In no event shall Buyers at any time be entitled
to review or have access to Seller’s assessments of the Loan and the Real
Property, attorney-client privileged materials, and internal communications or
strategies of Seller for the Loan.

 

 5 

 

 

Article III

Representations and Warranties

 

3.01        Seller Representations and Warranties. Seller represents and
warrants to Buyers, as of the Effective Date and as of the Closing Date, as
follows:

 

(a)          Seller is the owner of the Loan Rights free and clear of any Lien,
and Seller shall have the right on the Closing Date to assign the Loan Rights to
Buyers free and clear of any Lien.

 

(b)          Seller has full power and authority, and has taken all action
necessary to authorize it, to enter into and perform its obligations under this
Agreement and all other documents or instruments contemplated hereby. This
Agreement has been duly authorized, executed and delivered by Seller and the
execution, delivery and performance of this Agreement by Seller does not
conflict with the organizational documents of Seller.

 

(c)          According to TCB’s computer loan system (i) as of January 24, 2017,
the outstanding principal balance of the Loan is $17,925,000.00 and (ii) the
Loan has matured.

 

(d)          No proceedings are pending against Seller or, to the best of
Seller’s knowledge, threatened against Seller that, in the aggregate, will
materially and adversely affect (i) the Loan Rights or (ii) any action taken or
to be taken by Seller under this Agreement.

 

3.02        Buyer Representations and Warranties. Each Buyer represents and
warrants to Seller, as of the Effective Date and as of the Closing Date, as
follows:

 

(a)          Each Buyer has full power and authority and has taken all action
necessary to authorize it to enter into and perform its obligations under this
Agreement and all other documents or instruments contemplated hereby. This
Agreement has been duly authorized, executed and delivered by each Buyer,
constitutes the legal, valid and binding obligation of each Buyer, and is
enforceable against each Buyer in accordance with its terms. The execution,
delivery and performance of this Agreement by each Buyer does not conflict with
the organizational documents of each Buyer, or with any law, statute or
regulation applicable to each Buyer, or any mortgage, indenture or other
contract or agreement to which each Buyer is a party.

 

(b)          Each Buyer is a sophisticated investor having such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks relating to its purchase of the Loan Rights.

 

(c)          Each Buyer is a “United States person” within the meaning of
Paragraph 7701(a)(30) of the Internal Revenue Code of 1986, as amended. Neither
Buyer nor any affiliate of Buyer is a Sanctioned Person, (i) has assets in
Sanctioned Countries, or (ii) derives any of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.

 

 6 

 

 

(d)          The Borrower has provided all data and information regarding the
Loan Rights and all matters relating thereto requested by each Buyer, including
information satisfactory to each Buyer relating to any Collateral, including the
Loan Documents. Other than Seller’s representations and warranties in
Section 3.01 of this Agreement, each Buyer has in no way relied on data and
information provided by the Seller. The decision of each Buyer to purchase the
Loan Rights is, and will be, based solely upon each Buyer’s independent
evaluation of all such information and materials supplied by the Borrower. Each
Buyer acknowledges that prior to the Closing Date, it shall have conducted
sufficient due diligence, with access to expert technical and legal advice, to
enable each Buyer to evaluate the merits and risks of acquiring and assuming the
Loan Rights. Each Buyer has relied and shall rely solely on its own
investigation and other than Seller’s representations and warranties in
Section 3.01 of this Agreement, each Buyer has not relied and will not rely upon
any information supplied by the Seller, nor on any oral or written statements or
representations by Seller or any of the Seller Parties. Without limiting the
foregoing, except as may be set forth in Section 3.01, no representations or
warranties are or have been made to any Buyer regarding (i) the collectability
or value of the Loan Rights; (ii) the credit worthiness of Borrower or the
ability of Borrower to perform pursuant to the terms and conditions of the Loan
Documents; (iii) the value of any collateral described in the Loan Documents;
(iv) Borrower’s ownership of or title to the Real Property and any other
property, real or personal, securing the payment of the Loan, or (v) the extent,
validity, priority or perfection of any mortgage, security interest or other
lien relating to the Loan Rights. Each Buyer accepts all risk of monetary loss
arising from or relating to its purchase and enforcement of the Loan Rights.

 

(e)          Each Buyer acknowledges that (i) Seller and the other Seller
Parties make no warranties or representations as to the accuracy or completeness
of any information relating to any Collateral, including, but not limited to any
reserve reports or assessments which Seller and the other Seller Parties may
have, and any such reserve reports, analyses or assessments, to the extent
provided to each Buyer, is for information purposes only without any assurance
that such reports, analyses or assessments are accurate, complete or timely in
any respect; (ii) each Buyer has not relied and will not rely upon any
representations or warranties of Seller and the other Seller Parties, express or
implied, concerning the information relating to any Collateral, including, but
not limited to any reserve reports, analyses or assessments referred to in the
immediately preceding sentence; (iii) Seller and the other Seller Parties make
no warranties or representations as to the quality, quantity or functionality of
any real or personal property that serves as Collateral for the payment of any
of the Loan, including the Real Property; and (iv) each Buyer will rely solely
upon its own investigation of the Collateral. Upon Closing, each Buyer will
assume the risk that adverse matters, including adverse physical and
environmental conditions, may not have been revealed by the inspections and
investigations performed by each Buyer or by any of the Loan Documents or other
materials provided to or examined by each Buyer.

 

(f)          Each Buyer is acquiring the Loan Rights for its own account and not
with a view toward any public sale or distribution thereof and Buyer does not
intend to sell, offer for sale or syndicate the Loan Rights or fractional
interests in the Loan Rights or in any Buyer in connection with the purchase of
the Loan Rights. No Buyer nor anyone acting on behalf of any Buyer has offered,
transferred, pledged, sold, or otherwise disposed of the Loan Rights or any
interest in the Loan Rights or solicited any offer to buy or accept a transfer,
pledge or other disposition of the Loan Rights or any interest in the Loan
Rights, or otherwise negotiated with respect to the Loan Rights, any interest in
the Loan Rights with any Person in any manner, or made any general solicitation
by means of general advertising or in any other manner, or taken any other
action that would constitute a distribution of the Loan Rights under the
Securities Act of 1933, as amended (the “Securities Act”), or that would render
the disposition of the Loan Rights a violation of Section 5 of the Securities
Act or require registration pursuant thereto, nor will it act, nor has it
authorized or will it authorize any person to act, in such manner with respect
to the Loan Rights.

 

 7 

 

 

(g)         Each Buyer acknowledges that its obligations under this Agreement
are not conditioned upon, or qualified by, the ability of that Buyer to obtain
any debt or equity financing of any nature.

 

(h)         No Buyer has dealt with any broker, investment banker, agent, or
other similar Person, who may be entitled to any commission, or other similar
compensation or payment in connection with the sale of the Loan Rights.

 

(i)          Each Buyer acknowledges that Seller shall have no responsibility or
liability to any Buyer arising out of or related to the failure of any Person to
assist or cooperate with any Buyer. No Buyer is relying upon the continued
actions or efforts of Seller or any third party in connection with its decision
to purchase the Loan Rights. All risks attendant to the potential failure or
refusal of any Person that is not a party to this Agreement to assist or
cooperate with either any Buyer or Seller in the effective transfer and
assignment of the Loan Rights shall be borne solely by each Buyer.

 

(j)          None of the shareholders, members, partners, officers, directors or
managers of any of the Buyers is either (i) the Borrower (ii) a shareholder,
member, partner, officer, director, manager, employee or agent of the Borrower
or any entity directly or indirectly controlling or under direct or indirect
control of Borrower, or (iii) Robert Watson (each, a “Borrower Affiliate”). It
is not anticipated that any Borrower Affiliate will have any interest in any
Buyer.

 

(k)         No Buyer has reason to believe that it has received directly or
indirectly from any Borrower Affiliate any material information relating to the
Borrower, the Loan Rights or the Collateral that the Borrower Affiliate in
question has not made available to Borrower.

 

(l)          Each Buyer is not now, and immediately after giving effect to the
transactions contemplated hereby, shall not be insolvent within the meaning
given that term under 11 U.S.C.§101(32) and other applicable laws relating to
fraudulent transfers and conveyances and each Buyer shall: (a) be able to pay
their respective debts as they become due; (b) own property that has a fair
saleable value greater than the amounts required to pay their respective debts
(including a reasonable estimate of the amount of all contingent liabilities,
which shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability); and (c) have adequate
capital to carry on their respective businesses. No transfer of property is
being made and no obligation is being incurred in connection with the
transactions contemplated hereby with the intent to hinder, delay or defraud
either present or future creditors of each Buyer or Seller. In connection with
the transactions contemplated hereby, each Buyer has not incurred, nor plans to
incur, debts beyond its respective ability to pay as they become absolute and
matured.

 

3.03       PWCM Representations and Warranties as Indemnitor. PWCM represents
and warrants to Seller, as of the Effective Date and as of the Closing Date, as
follows:

 

 8 

 

 

(a)          PWCM has full power and authority and has taken all action
necessary to authorize it to enter into and perform under Section 6.01(b) of
this Agreement.  The indemnification by PWCM has been duly authorized, executed
and delivered by PWCM, constitutes the legal, valid and binding obligation of
PWCM, and is enforceable against PWCM in accordance with its terms.  The
execution, delivery and performance of the indemnification by PWCM does not
conflict with the organizational documents of PWCM, or with any law, statute or
regulation applicable to PWCM, or any mortgage, indenture or other contract or
agreement to which PWCM is a party. 

 

(b)          The Borrower has provided any data and information as requested by
PWCM, and PWCM has in no way relied on data and information provided by the
Seller.  PWCM acknowledges that (i) Seller and the other Seller Parties make no
warranties or representations as to the accuracy or completeness of any
information to the extent provided to PWCM; (ii) PWCM has not relied and will
not rely upon any representations or warranties of Seller and the other Seller
Parties, express or implied; and (iv) PWCM will rely solely upon its own
investigation relative to its indemnification under this Agreement. 

 

(c)          PWCM is not now, and immediately after giving effect to the
indemnification contemplated hereby, shall not be insolvent within the meaning
given that term under 11 U.S.C.§101(32) and other applicable laws relating to
fraudulent transfers and conveyances and PWCM shall: (a) be able to pay its
respective debts as they become due; (b) own property that has a fair saleable
value greater than the amounts required to pay their respective debts (including
a reasonable estimate of the amount of all contingent liabilities, which shall
be computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability); and (c) have adequate capital to carry
on its respective businesses. In undertaking the indemnity hereunder, PWCM is in
no way incurring an obligation with the intent to hinder, delay or defraud
either present or future creditors of PWCM, each Buyer or Seller. In connection
with the transactions contemplated hereby, PWCM has  not incurred, nor plans to
incur, debts beyond their respective ability to pay as they become absolute and
matured.

 

Article IV

Covenants

 

4.01       Covenants of Seller.

 

(a)         Further Assurances. During the 60 days after the Closing Date,
Seller will execute and deliver, at the sole cost and expense of Buyers
(including Seller’s reasonable attorneys’ fees), such additional instruments as
Buyers may, during such time, reasonably request in order to effectuate the
purpose and terms of this Agreement.

 

4.02       Covenants of Buyers and Borrower.

 

(a)         Use of Name of Seller. No Buyer shall (i) institute any enforcement
or legal action or proceeding in the name of Seller; (ii) refer to Seller in any
correspondence to or discussion with Borrower regarding enforcement or
collection of the Loan except as is reasonably required to evidence such Buyer’s
ownership of the Loan Rights; (iii) misrepresent, mislead, deceive, or otherwise
fail to adequately disclose to Borrower the identity of such Buyer and its
ownership of the Loan Rights; or (iv) use Seller’s name, or any name derived
from or confusingly similar with the name of Seller in connection with such
Buyer’s enforcement, collection, or management of the Loan Rights, except as
required to evidence such Buyer’s purchase of the Loan Rights. Each Buyer
acknowledges that there may be no adequate remedy at law for a violation of the
terms of this Section 4.02(a), and Seller shall have the right to seek the entry
of an order by a court of competent jurisdiction enjoining any violation hereof.

 

 9 

 

 

(b)          Reports. Each Buyer shall deliver or cause to be delivered to TCB
and IberiaBank the reports described in Addendum One hereto.

 

(c)          Audit Rights. To the extent reasonably related to the Synthetic
Equity Interest, each of the Buyers and the entities comprising the Borrower
shall permit any officer, employee or representative of TCB or IberiaBank (i) to
examine its books of account (and to make copies thereof and take extracts
therefrom) and to discuss the affairs, finances and accounts with and to be
advised as to the same by its officers and independent accountants from time to
time upon two Business Days’ notice and (ii) to inspect the oil and gas
properties of each entity comprising the Borrower from time to time upon three
Business Days’ notice, for the period of time the Sellers have the Synthetic
Equity Interest and such Synthetic Equity Interest is outstanding.

 

(d)          Further Assurances. Each Buyer shall execute and deliver such
additional instruments and take such further actions as Seller may, from time to
time, reasonably request, in order to effectuate the purpose and to carry out
the terms of this Agreement. In this regard, each party shall pay its own fees
and expenses.

 

Article V

Limitation of Liability

 

5.01        Limitation of Liability. If Seller Parties for any reason ever
becomes liable to any Buyer under any circumstances, resulting from or related
to this Agreement, for any claim, loss, cost, damage, judgment, expense or other
liability of any kind, whether sounding in tort, fraudulent inducement,
contract, strict liability, statute or other theory, including reasonable
attorneys’ fees (collectively, a “Liability”), then such Buyer’s recourse
against Seller Parties for such Liability shall be limited to the lesser of: (i)
the Cash Purchase Price, less payments and the value of all other consideration
received by such Buyer in respect of the Note and other Loan Rights, including
the value of the Real Property; and (ii) the actual loss or damage sustained by
such Buyer. Seller Parties shall have no liability to any Buyer, and no Buyer
shall have recourse against Seller Parties, if any Buyer has taken any action,
or omitted to take any action, the consequence of which is to materially alter
or amend, or to compromise, impair or otherwise adversely affect, any of the
Loan Rights. In no event shall Seller Parties have any responsibility for a
Liability occurring or reported in writing to Seller more than sixty (60) days
after the Closing Date.

 

5.02        Repurchase Option. Only upon the occurrence of a Liability, Seller
shall have the option, but not the obligation, to purchase the Loan Rights from
Buyers for an amount equal to the Cash Purchase Price minus any payments and the
value of other consideration received by Buyers in respect of the Note and other
Loan Rights, and Buyers shall execute all documents Seller may request, and paid
for at Seller’s sole cost and expense, to effectuate such purchase and transfer,
free and clear and clear of any Lien. If Seller exercises its option to purchase
the Loan Rights pursuant to this Section 5.02, Seller shall not be liable to
Buyers for any Liability.

 

 10 

 

 

Article VI

INDEMNIFICATION AND RELEASE

 

6.01        Indemnification and Release.

 

(a)          waiver and release. Each of the entities comprising the Borrower
for itself, its successors and assigns and all those at interest therewith
(collectively, the “Releasing Parties”), jointly and severally, hereby
voluntarily and forever, RELEASES, DISCHARGES AND ACQUITS each of the
Administrative Agent, TCB, IberiaBank and the other Seller Parties and their
respective officers, directors, shareholders, employees, agents, successors,
assigns (including, without limitation, the Buyers), representatives, affiliates
and insurers (sometimes referred to below collectively as the “Released
Parties”) and all those at interest therewith of and from any and all claims,
demands, actions, remedies, causes of action, debts, liabilities, contracts,
damages, costs (including, without limitation, attorneys’ fees and all costs of
court or other proceedings), expenses and losses of every kind or nature
(INCLUDING, WITHOUT LIMITATION, OFFSETS, REDUCTIONS, REBATES OR CLAIMS OF USURY
OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE
RELEASED PARTIES) at this time known or unknown, direct or indirect, fixed or
contingent, in law, by statute, in admiralty or equity which the Releasing
Parties, for themselves, their successors and assigns, and all those at interest
therewith, ever had, now have, or hereafter can, shall or may have, for, upon or
by reason or arising out of any act, occurrence, transaction, or omission
occurring from the beginning of time to the date of execution of this Agreement
if directly or indirectly related to this Agreement, the Note or the other Loan
Documents (the “Released Claims”). It is the express intent of the Releasing
Parties after consultation with an attorney selected by the Releasing Parties
that the Released Claims shall include, but shall not be limited to, any and all
claims and causes of action based on (a) breach of fiduciary duty, (b) fraud,
(c) deceit, (d) duress, (e) breach of contract, (f) fraud in the inducement,
(g) economic duress, (h) misrepresentation, (i) negligence, (j) negligent
misrepresentation, (k) wrongful foreclosure, (l) impairment of recourse,
(m) impairment of collateral, (n) breach of warranty of any kind,
(o) conversion, (p) breach of any duty to use due care, (q) libel, (r) slander,
(s) usury, (t) interference with business or business opportunities,
(u) constructive trust, (v) contribution, (w) indemnity, (x) liability for any
acts or omissions of any officers, directors, employees or agents of the
Released Parties, (y) failure to act in accordance with any duty of good faith
and/or fair dealing, (z) self-dealing, (aa) unreasonable and/or unfair debt
collection, (bb) breach of any duty of confidentiality, (cc) breach of any
duties with respect to trust funds, (dd) breach of any obligations or duties
with respect to credit disclosures, (ee) wrongful or negligent handling of any
collateral or security existing at any time for any item of indebtedness
including, without limitation, any wrongful or negligent handling of rents or
proceeds of production, (ff) willful and malicious conduct of any kind,
(gg) punitive and exemplary damages, (hh) unjust enrichment, (ii) mental
suffering, (jj) damage to real and/or personal property, (kk) respondeat
superior, (ll) any duty with respect to equal credit opportunity, (mm) any
irregularity in any foreclosure sale under deed of trust and/or security
agreement, (nn) imputed negligence, (oo) gross negligence, (pp) mental anguish,
(qq) premises liability, (rr) products liability, (ss) liability for the payment
or non-payment of any property tax, (tt) wrongful or negligent repossession,
(uu) lack of commercial reasonableness in connection with any foreclosure sale
in connection with any or other transaction, (vv) impairment of security,
intentional torts of any kind, (ww)  negligent or wrongful handling of any
funds, including without limitation, trust funds, (xx) unconscionable conduct of
any kind, (yy) unclean hands, or (zz) any cause of action whatsoever. The claims
and causes hereby released by the Releasing Parties shall include, but shall not
be limited to, any and all claims and causes of action based on or arising
directly or indirectly from the Note or any real or personal property pledged to
secure the Note or any document executed in connection with the Note and shall
additionally include, but shall not be limited to, any claims and causes arising
directly or indirectly from any business relationship or other transaction
between any one or more of the Releasing Parties and the Administrative Agent or
the Seller. IT IS THE EXPRESS INTENT OF THE RELEASING PARTIES THAT THE RELEASED
CLAIMS SHALL INCLUDE ANY CLAIMS OR CAUSES OF ACTION ARISING FROM, OR
ATTRIBUTABLE TO, THE NEGLIGENCE, gross negligence or willful misconduct OF ANY
OF THE RELEASED PARTIES.

 

 11 

 

 

(b)          Indemnification by PWCM and Buyers. PWCM and each Buyer shall and
does hereby agree to defend, indemnify and hold harmless the Seller Parties on a
current basis from and against all losses, causes of action, liabilities,
claims, demands, obligations, damages, costs and expenses, including attorneys’
fees and costs, to which the Seller Parties (or any one or more of them) may
become subject on account of (i) any breach by PWCM or any Buyer of its
obligations, representations, warranties or covenants under this Agreement,
(ii) actions or omissions by any Buyer, its agents, affiliates, or assignees in
connection with or related to the Loan Rights, the Loan Documents, the
collateral described in the Loan Documents, or otherwise, including causes of
action or remedies commenced, prosecuted or otherwise claimed against Borrower,
or any other obligor with respect to obligations related to the Loan Rights or
the collateral described in the Loan Documents, (iii) Seller’s actions in
cooperating with any Buyer pursuant to Section 4.01(a) of this Agreement, (iv)
actions by any Buyer or any of its affiliates or agents related to the Loan or
the Real Property, or (v) actions undertaken by the Seller Parties in enforcing
their rights and remedies hereunder against any Buyer, and in all cases under
clauses (i) through (v) preceding, whether sounding in or under tort (including
the negligence, but not the gross negligence or willful misconduct, of any of
the Seller Parties), contract, strict liability, statute or other theory. This
indemnity is an irrevocable, absolute, continuing indemnity, may not be revoked
by any Buyer, may be enforced by any of the Seller Parties, and shall not be
discharged by the assignment or sale of all or any part of the Loan Rights.



 

 12 

 

 

Article VII

CLOSING and post-closing proceedings

 

7.01        Conditions to Closing. The effectiveness of this Agreement and
Closing shall be subject to the following conditions:

 

(a)          Resolution by the Board of Directors of Borrower approving the
transactions related to this Agreement, in a form reasonable acceptable to
Seller and Buyers shall be provided on or prior to Closing Date.

 

(b)          Payment to Seller of certain of Seller’s outstanding legal fees and
expenses owed to Jackson Walker, LLP, incurred in connection with the Loan prior
to the negotiation, preparation, and execution of this Agreement in the amount
of $32,539.15.

 

(c)          Confirmatory due diligence with respect to the assets secured by
the Credit Agreement, to be completed within five (5) Business Days of execution
by PWCM Investment Company IC LLC of this Agreement.

 

7.02        Proceedings at Closing. The closing (the “Closing”) of the
transactions contemplated by this Agreement shall occur at the offices of
Seller, or at such other place as Seller and Buyers may agree in writing, no
later than February 17, 2017 (the “Closing Date”). On the Closing Date and upon
the payment of the Cash Purchase Price, Seller shall sell, assign and convey the
Loan Rights to Buyers in accordance with Exhibit A (Assignment of Loan
Documents) and Exhibit B (Allonge) of this Agreement. All payments to Seller
shall be by wire transfer pursuant to the following instructions:

 

BANK:        Texas Capital Bank, NA

      One Riverway, Suite 200

      Houston, Texas 77056
ABA/ROUTING #: 111017979

CREDIT TO: Loan Services

CREDIT ACCOUNT 160020

FURTHER CREDIT TO LN#: 9900030626 / 0000660399

REFERENCE: EnerJex Resources

ATTENTION: Loan Services

PLEASE NOTIFY: W. David McCarver, IV, 832/308-7059 and Steve Moon, 469/399-8596

 

All actions to be taken and all documents to be executed and delivered by the
parties hereto at the Closing shall be deemed to have been taken and executed
and delivered simultaneously, and no action shall be deemed taken nor any
document executed or delivered until all have been taken, executed and
delivered.

 

 13 

 

 

7.03        Closing Deliveries by Seller. On or before the Closing Date, Seller
shall deliver the following:

 

(a)          The two promissory notes related to the Loan Rights identified as
item numbers 17 and 18 of Schedule One of the Assignment of Loan Documents
hereto (collectively, the “Note”);

 

(b)          The Assignment of Loan Documents, signed by Seller;

 

(c)          The Allonges endorsing the Note to Buyers, signed by TCB and
IberiaBank, as applicable; and

 

(d)          The Assignments of Mortgage on those mortgages and deeds of trust
securing the Note identified by Seller or Buyers.

 

7.04        Closing Deliveries by Buyers. On or before the Closing Date, Buyers
shall deliver the following:

 

(a)          The Cash Purchase Price by wire transfer; and

 

(b)          An Investment Letter, signed by each Buyer.

 

7.05        Closing Deliveries by Borrowers. On or before the Closing Date,
Borrowers shall deliver the following:

 

(a)           Resolutions or other appropriate confirmation that the governing
authority of Parent, EnerJex Kansas, Working Interest, Black Sable, Black Raven
and Adena have approved to terms of this Loan Sale Agreement and have authorized
its execution by such entity.

 

7.06        Post-closing Deliveries. Within 30 days following a request from
Buyers therefor, the Administrative Agent shall deliver the following:

 

(a)           Assignments of Mortgage prepared by the Buyers for each additional
recorded counterpart of the mortgages or deeds of trust referred to on
Schedule One of the Assignment of Loan Documents and identified by Buyers.

 

Article VIII

GENERAL PROVISIONS

 

8.01        Amendments. Buyers and Seller may amend, modify, or supplement this
Agreement only by an instrument in writing signed by Buyers and Seller.

 

8.02        Waivers. Either party to this Agreement may, by written notice to
the other, (a) extend the time for the performance of any of the obligations or
other actions of the other party; (b) waive any inaccuracies in the
representations or warranties of the other party contained in this Agreement or
in any document delivered pursuant to this Agreement; (c) waive compliance with
any of the covenants of the other party contained in this Agreement; and
(d) waive or modify performance of any of the obligations of the other party.

 

 14 

 



 

8.03        Expenses. Except as provided for in Section 7.01(b) herein, each
party shall pay its own fees and expenses incident to the negotiation,
preparation, execution, performance and enforcement of this Agreement, including
counsel fees and any commission owed to any broker, agent or other similar
entity retained by such party in this transaction. All recording fees, transfer
taxes, documentary taxes or other transfer costs necessitated by the sale and
the assignment of the Loan and the Loan Documents shall be paid by Buyers.

 

8.04        Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed
conclusively to have been duly given if personally delivered, sent by overnight
courier, or mailed by registered mail, postage prepaid, and return receipt
requested or transmitted by facsimile and confirmed by a similar mailed writing:

 

If to Seller:

Texas Capital Bank, N.A.

Attention: W. David McCarver, IV
One Riverway, Suite 200
Houston, Texas 77056

Telephone: 832/308-7059

 

With copy to:

Jackson Walker LLP

Attn: Frank P. McEachern

2323 Ross Avenue, Suite 600

Dallas, Texas 75201

Telephone: 214/953-5717

 

If to Buyers:

Please see signature page for each respective Buyer

 

With copies to:

Cortland Capital Market Services LLC
225 West Washington Street, 21st Floor

Chicago, Illinois 60606

 

If to Borrowers:

EnerJex Resources, Inc.

Attention: Chief Executive Officer

4040 Broadway, Ste. 508

San Antonio, TX 78209

Telephone:  (210) 451-5546

Facsimile No:  (210) 829-1224

 

With copy to:

Michael E. Pfau, Esq.

Reicker, Pfau, Pyle & McRoy LLP

1421 State Street, Suite B

Santa Barbara, California 93101

Telephone: Telephone: (805) 966-2440

Facsimile No:  (805) 966-3320

 

 15 

 

 

If to PWCM

PWCM Investment Company IC LLC

614 Davis Street

Evanston, IL  60201

Attention: Max Itkin

Telephone: (312) 589-6430

Email: ops@pwcm.com

 

With a copy to:

Stanley Lim

Sabhwarwal, Globus & Lim LLP

1 Crosfield Avenue

Suite 303

West Nyack, NY 10994

Telephone: (845) 634-2250

 

or to such other Person or address as either party shall furnish the other party
in writing.

 

8.05        Binding Effect. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns but any such assignment shall not relieve
Buyers, of their obligations under this Agreement.

 

8.06        Survival. The representations, covenants, indemnifications and
agreements contained in this Agreement shall survive the Closing.

 

8.07        Governing Law; Jurisdiction; Venue. The provisions of this Agreement
and any issues related to it (including the validity, enforceability,
interpretation and construction of this Agreement and any issues related to it)
and the legal relations between the parties arising therefrom shall be governed
by and construed in accordance with the laws of the State of Texas, without
regard to its conflict of laws principles. Each Buyer and PWCM submits itself to
jurisdiction in the State of Texas for any action or cause of action arising out
of or in connection with this Agreement or the sale of the Loan Rights to
Buyers, agrees that venue for any such action shall be in Dallas County, Texas,
and waives any and all rights under the laws of any state to object to
jurisdiction in the State of Texas or venue within Dallas County, Texas.

 

8.08        Additional Buyers. This Agreement may be executed by one or more
parties. Notwithstanding the execution and delivery of this Agreement as of the
date hereof by one or more Buyers, additional parties may join as a “Buyer”
prior to the Closing Date with the consent of the Seller by executing and
delivering a counterpart signature page hereto.

 

8.09        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile or photocopies
of signatures may be accepted as originals.

 

8.10        Headings. The headings of Sections contained in this Agreement are
for convenience of reference only and do not form a part of this Agreement.

 

 16 

 

 

8.11         Entire Agreement. This Agreement, including the Exhibits, when
taken together with the confidentiality agreement (if any, which shall remain in
full force and effect) embodies the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
(and no Buyer is relying on any) restrictions, promises, representations,
warranties, covenants or undertakings, whether oral or written, other than those
expressly set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

8.12         No Third Party Beneficiaries. Nothing in this Agreement is intended
to confer any rights or remedies upon any Person, other than the parties.

 

8.13         Severability. In the event any portion of this Agreement may be
determined by any court of competent jurisdiction to be unenforceable, the
balance of the Agreement shall be severed therefrom and shall continue in full
force and effect unless a failure of consideration would thereby result.

 

8.14         Intent. Buyers and Seller intend that the transaction is a sale by
Seller and a purchase by Buyers and not a pledge of security for a loan,
including for purposes of federal income tax. Seller and Buyers shall treat the
transaction contemplated hereby as a sale and purchase for accounting purposes.

 

8.15         Dates. If any date or deadline contained in this Agreement falls on
a Saturday, Sunday or legal holiday, then such date or deadline shall be
extended to the next Business Day.

 

8.16         Time. Time is of the essence in Buyers’ obligations under this
Agreement.

 

8.17         Confidentiality. Each Buyer hereby represents and warrants to
Seller that such Buyer is in full compliance with its obligations under the
terms of any confidentiality agreement that such Buyer executed and delivered to
Seller or the Borrower.

 

[signature page follows]

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

  BUYERS:       PWCM Investment Company IC LLC           By:                   
  Name:       Its:     Address: 614 Davis Street     Evanston, IL  60201  
Phone: (312) 589-6430   E-Mail: ops@pwcm.com

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

 

 

 



  Buyer 2   By:         _______ ,             By:       Name:       Its:    
Address:           Phone:     E-Mail:  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

 

 

 

  Buyer 3   By: ___________,             By:       Name:       Its:     Address:
          Phone:     E-Mail:  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

 

 

 



  Buyer 4   By: ___________,             By:       Name:       Its:     Address:
          Phone:     E-Mail:  

  

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

 

 

 



  Buyer 5   By: ___________,             By:       Name:       Its:     Address:
          Phone:     E-Mail:  

  

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

 

 

 



  Buyer 6   By: ___________,             By:       Name:       Its:     Address:
          Phone:     E-Mail:  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

 

 

 

  Buyer 7   By: ___________,             By:       Name:       Its:     Address:
          Phone:     E-Mail:  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

 

 

 

  PWCM MASTER FUND, LTD.:       PWCM Master Fund, Ltd.       By:     Name:      
Its:    

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

Error! Missing test condition.

   

 

 

  SELLER:       Texas Capital Bank, N.A.         By:     Name:      Its:  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

  IberiaBank       By:     Name:      Its:  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

  BORROWERS:       EnerJex Resources, Inc.         By:     Name:      Title  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

  EnerJex Kansas, Inc.       By:     Name:      Title  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

  Working Interest, LLC       By:     Name:      Title  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

  Black Sable Energy, LLC       By:     Name:      Title  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

  Black Raven Energy, Inc.       By:     Name:      Title  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

  Adena, LLC       By:     Name:      Title  

 

Signature Page to Loan Sale Agreement
(PWCM Master Fund, Ltd)

 

   

 

 

EXHIBIT A

 

ASSIGNMENT OF loan documents

 

This Assignment of Loan Documents (“Assignment”) is made as of February __, 2017
by TEXAS CAPITAL BANK, N.A. (“TCB”) and IBERIABANK (“IberiaBank”) (collectively,
“Assignor”), whose addresses for purposes hereof are One Riverway, Suite 200,
Houston, Texas 77056 for TCB and 11 E. Greenway Plaza, Suite 2900, Houston,
Texas 77046 for IberiaBank in favor of certain financial institutions listed on
the signature pages hereto (each, individually, an “Assignee,” and collectively,
the “Assignees”), whose addresses, for purposes hereof, are listed on the
signature pages hereto.

 

Recitals

 

A.           EnerJex Resources, Inc., a Nevada corporation (“Parent”), EnerJex
Kansas, Inc. (f/k/a Midwest Energy, Inc.), a Nevada corporation (“EnerJex
Kansas”), DD Energy, Inc., a Nevada corporation (“DD Energy”), Working Interest,
LLC, a Texas limited liability company (“Working Interest”), and Black Sable
Energy, LLC, a Texas limited liability company (“Black Sable”), Black Raven
Energy, Inc., a Nevada corporation (“Black Raven) and Adena, LLC, a Colorado
limited liability company (“Adena”) (collectively, except for DD Energy, the
“Borrower”) entered into an Amended and Restated Credit Agreement with Assignor
dated October 3, 2011, (as amended from time to time, the “Credit Agreement”),
pursuant to which Borrower and DD Energy issued two promissory notes identified
in Schedule One hereto (collectively, the “Note”).

 

B.           Certain other documents described on Schedule One hereto were
executed in connection with the Credit Agreement (together with the Credit
Agreement and the Note, the “Loan Documents”).

 

C.           Assignor and Assignees have entered into a Loan Sale Agreement
dated February __, 2017 (the “Loan Sale Agreement”) in which Assignor has agreed
to sell and Assignees have agreed to purchase the Loan Rights (as defined in the
Loan Sale Agreement).

 

D.           DD Energy was released from its obligations under the Credit
Agreement and other Loan Documents by the Eighth Amendment to Amended and
Restated Credit Agreement dated August 13, 2014.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

Assignor has TRANSFERRED, GRANTED, ASSIGNED, SOLD, SET OVER, BARGAINED, CONVEYED
and DELIVERED, and does hereby TRANSFER, GRANT, ASSIGN, SELL, SET OVER, BARGAIN,
CONVEY and DELIVER, unto Assignees and their legal representatives, successors
and assigns the following:

 

1.          All of Assignor’s rights, titles and interests in, to and under
those certain promissory notes dated November 19, 2013, the promissory note held
by TCB being in the stated original principal amounts of $65,789,473.68, and the
promissory note held by IberiaBank being in the stated original amount of
$34,210,526.32, with both promissory notes executed by the Borrower and DD
Energy, payable to the order of TCB and IberiaBank, respectively, together with
interest thereon as therein provided in such promissory notes and secured, in
part, by the instruments and documents described in paragraph 2 below, which
promissory notes were issued pursuant to the Credit Agreement;

 

Exhibit A - 1

 

  

2.          All of Assignor’s rights, titles and interests in, to or under the
other Loan Documents, which documents shall be delivered to Assignees within 30
days following the date hereof; but

 

3.          Excluding from the foregoing, the Reserved Obligations (hereinafter
defined).

 

TO HAVE AND TO HOLD the Note, together with all rights, titles, interests,
liens, privileges, claims, priorities, demands and equities existing and to
exist under the Loan Documents, unto Assignees, their successors and assigns
forever.

 

A.           This Assignment of Loan Documents (“Assignment”) is made without
covenants, representations or warranties by, or recourse to, Assignor, of any
nature whatsoever, express or implied, including covenants, representations or
warranties implied by statute or common law through the use of the words
“Transfer,” “Grant,” “Assign,” “Sold,” “Set Over,” “Bargain” or “Convey”, or
other similar words, all such covenants, representations and warranties being
disclaimed by Assignor and waived by Assignees, except as set forth in the Loan
Sale Agreement.

 

B.           Assignor, to further evidence said transfer, did endorse the Note,
“Pay to the order _____________________, without recourse and without any
warranties or representations, express or implied, whatsoever by
_____________________ other than as expressly set forth in that certain Loan
Sale Agreement dated ____________, 2017,” and did deliver the Note described in
paragraph 1 above to Assignee, expressly upon the same non-recourse,
non-covenant, non-representation and non-warranty basis.

 

C.           Assignor expressly releases to Assignee any and all rights that
Assignor may have to establish or enforce any lien or security interest arising
under the Loan Documents.

 

D.           This Assignment is executed by Assignor on the following basis: (i)
that the Assignees have had a reasonable opportunity to review, and have made,
to their satisfaction and acceptance, its own review as to, the validity,
enforceability, descriptions, adequacy, scope and priority of each of the Loan
Documents and the liens and security interests being assigned hereunder, and
that Assignor has made no covenant, representation or warranty (in either case,
express or implied) whatsoever with regard to the validity, enforceability,
descriptions, adequacy, scope and priority of any such Loan Documents or such
liens and security interests; (ii) that the Assignees have seen all data and
information deemed necessary or appropriate by Assignees, and Assignees have
made their own independent credit decision of the Borrower’s ability to perform
its obligations under the respective Loan Documents, and it has not relied in
any regard upon the Assignor with respect to any such matters; and (iii)
Assignees assume all obligations of Assignor under the Loan Documents.

 

E.           The term “Reserved Obligations” means all obligations and
agreements of Borrower to and with Assignor or to any successor, assignee,
officer, director, employee, representative, agent or affiliate of Assignor
(each herein called “Indemnified Party”): to indemnify or hold harmless any
Indemnified Party or reimburse any Indemnified Party for any costs or expenses
incurred under or in connection with the Loan Documents or the transactions
related thereto.

 

Exhibit A - 2

 

  

This Assignment is being executed in multiple counterpart originals, all of
which when construed together, or when construed alone, shall constitute but one
original, but, in making proof of this Assignment, it shall not be necessary to
produce or account for more than one counterpart original.

 

THIS ASSIGNMENT HAS BEEN NEGOTIATED, IS BEING EXECUTED AND DELIVERED, AND WILL
BE PERFORMED, IN WHOLE OR IN PART, IN THE STATE OF TEXAS, AND THE SUBSTANTIVE
LAWS OF SUCH STATE AND THE APPLICABLE FEDERAL LAWS OF THE UNITED STATES OF
AMERICA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION
OF THIS ASSIGNMENT AND THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT THE LAWS OF ANY
JURISDICTION WHERE PROPERTY IS LOCATED REQUIRE APPLICATION OF SUCH LAWS WITH
RESPECT TO SUCH PROPERTY.

 

IN WITNESS WHEREOF, the undersigned agree to this Assignment, effective as of
February __, 2017.

 

    ASSIGNOR:           TEXAS CAPITAL BANK, N.A.           By:       Printed
Name:  W. David McCarver, IV     Title: Executive Vice President            
IBERIABANK             By:       Printed Name:        Title:            
ASSIGNEES:           PWCM INVESTMENT COMPANY IC LLC           By:       Printed
Name:        Title:       Address: PWCM Investment Company IC LLC       614
Davis Street       Evanston, IL  60201

 

Exhibit A - 3

 

  

[ADD BLOCKS FOR EACH BUYER/ASSIGNEE]

 

Exhibit A - 4

 

 

SCHEDULE ONE

 

loan documents

 

TAB   DOCUMENT       1.   Amended and Restated Credit Agreement among Texas
Capital Bank, N.A., as Administrative Agent (“TCB”), the other financial
institutions and banks party thereto from time to time, EnerJex Resources, Inc.
(“EnerJex”), EnerJex Kansas, Inc. (“EnerJex Kansas”), DD Energy, Inc. (“DD
Energy”), Working Interest, LLC (“Working Interest”, and Black Sable Energy, LLC
(“Black Sable,” together with EnerJex, EnerJex Kansas, DD Energy and Working
Interest, “Borrowers”). 2.   Amended and Restated Mortgage, Security Agreement,
Financing Statement and Assignment of Production and Revenues from Working
Interest to and in favor of TCB (“Amended and Restated Mortgage”) with Mortgage
Tax Affidavit. 3.   Second Amended and Restated Mortgage, Security Agreement,
Financing Statement and Assignment of Production and Revenues from EnerJex
Kansas and DD Energy to and in favor of TCB (“Second Amended and Restated
Mortgage”) with Mortgage Tax Affidavit. 4.   Master Amendment to, and
Ratification of, Collateral Documents dated August 13, 2014 (recorded in
Anderson, Douglas, Franklin, Greenwood, Johnson, Linn, Miami and Woodson
Counties, KS). 5.   First Amendment to Amended and Restated Credit Agreement
dated December 4, 2011. 6.   First Amendment to Second Amended and Restated
Mortgage; Ratification of Liens; and Release of Liens dated December 4, 2011
among EnerJex Kansas, DD Energy, Rantoul Partners (“Rantoul”) and TCB (“First
Amendment”) with Mortgage Tax Affidavit. 7.   Second Amendment to Amended and
Restated Credit Agreement dated August 31, 2012. 8.   Mortgage, Security
Agreement, Financing Statement and Assignment of Production and Revenues dated
August 31, 2012 from Working Interest, LLC to TCB (with Mortgage Registration
Tax Affidavit). 9.   Deed of Trust, Mortgage, Security Agreement, Financing
Statement and Assignment of Production and Revenues dated August 31, 2012 from
Black Sable Energy, LLC to TCB. 10.   Third Amendment to Amended and Restated
Credit Agreement dated November 2, 2012. 11.   Fourth Amendment to Amended and
Restated Credit Agreement dated January 24, 2014, but effective December 31,
2012. 12.   First Amendment to Amended and Restated Mortgage, Security
Agreement, Financing Statement and Assignment of Production and Revenues by
Working Interest, as Mortgagor, and TCB, as Mortgagee (“First Amendment to WI
A&R Mortgage”).

 

 Schedule One – Page 1 

 

  

13.   Mortgage, Security Agreement, Financing Statement and Assignment of
Production and Revenues from Working Interest to TCB (“WI Mortgage”), with
Mortgage Registration Tax Certificate. 14.   Fifth Amendment to Amended and
Restated Credit Agreement dated September 30, 2013. 15.   Deed of Trust,
Mortgage, Security Agreement, Financing Statement and Assignment of Production
and Revenues dated September 30, 2013 from Adena to Chris D. Cowan, trustee, for
the benefit of Agent (in such capacity, the “Collateral Agent”)    
·       Morgan County, CO     ·       Phillips County, CO     ·       Sedgwick
County, CO 16.   Sixth Amendment to Amended and Restated Credit Agreement dated
November 19, 2013. 17.   Third Amended and Restated Note dated November 19, 2013
by Borrowers and made payable to Texas Capital Bank, N.A. in the original
principal amount of $65,789,473.68. 18.   Note dated November 19, 2013 by
Borrowers and made payable to IBERIABANK in the original principal amount of
$34,210,526.32. 19.   Seventh Amendment to Amended and Restated Credit Agreement
dated June 16, 2014. 20.   Eighth Amendment to Amended and Restated Credit
Agreement dated as of August 13, 2014. 21.   Master Amendment to, and
Ratification of, Collateral Documents dated as of August 13, 2014 (recorded in
Anderson, Douglas, Franklin, Greenwood, Johnson, Linn, Miami, and Woodson
Counties, Kansas). 22.   Ninth Amendment to Amended and Restated Credit
Agreement dated as of April 29, 2015. 23.   Tenth Amendment to Amended and
Restated Credit Agreement dated effective as of August 12, 2015. 24.   First
Amendment to Mortgage, Security Agreement, Financing Statement and Assignment of
Production and Revenues dated effective October 2, 2015 among Working Interest
and Agent (recorded in Woodson County, KS).     ·       Mortgage Registration
Tax Affidavit dated October 16, 2015 executed by Working Interest. 25.   Second
Amendment to Second Amended and Restated Mortgage, Security Agreement, Financing
Statement and Assignment of Production and Revenues dated effective October 2,
2015 among EnerJex Kansas and Agent (recorded in Woodson County, KS). 26.  
First Amendment to Deed of Trust, Mortgage, Security Agreement, Financing
Statement and Assignment of Production and Revenues dated effective October 2,
2015 among Black Sable and Agent (recorded in Atascosa County, TX). 27.   Deed
of Trust, Mortgage, Security Agreement, Financing Statement and Assignment of
Production and Revenues dated effective October 2, 2015 from Black Sable to
Agent (recorded in Frio County, TX). 28.   Deed of Trust, Mortgage, Security
Agreement, Financing Statement and Assignment of Production and Revenues dated
effective October 2, 2015 from Black Raven to Agent (recorded in Weld County,
CO).

 

Schedule One – Page 2

 

  

29.   Deed of Trust, Mortgage, Security Agreement, Financing Statement and
Assignment of Production and Revenues dated effective October 2, 2015 from Black
Raven to Agent (recorded in Phillips and Sedgwick Counties, CO). 30.   Eleventh
Amendment to Amended and Restated Credit Agreement dated effective as of
November 13, 2015.

 

Schedule One – Page 3

 

 

EXHIBIT B

 

FORM OF ALLONGE TO PROMISSORY NOTE

 

Reference is made to the promissory note dated October 3, 2011 payable to the
order of __________________________. This Allonge is attached to and made a
permanent part of such note.

 

Pay to the order of the Buyers listed in the Loan Sale Agreement, their
successors and assigns, without recourse, representations or warranties of any
kind except as set forth in the Loan Sale Agreement dated February, 2017.

 

Executed as of the ________ day of February, 2017.

 

  [Texas Capital Bank, N.A           By:       Name:  W. David McCarver, IV    
Its: Executive Vice President]             [IberiaBank           By:      
Name:        Its:   ]

 

Exhibit B

 

 

EXHIBIT C

 

FORM OF INVESTMENT LETTER

 

February __, 2017

 

Texas Capital Bank, N.A.

One Riverway, Suite 200

Houston, Texas 77056

Attn: W. David McCarver, IV

 

IberiaBank

11 E. Greenway Plaza, Suite 2900

Houston, Texas 77046

Attn: ______________________

 

RE: EnerJex Resources, Inc., a Nevada corporation (“Parent”), EnerJex Kansas,
Inc. (f/k/a Midwest Energy, Inc.), a Nevada corporation (“EnerJex Kansas”),
Working Interest, LLC, a Texas limited liability company (“Working Interest”),
and Black Sable Energy, LLC, a Texas limited liability company (“Black Sable”),
Black Raven Energy, Inc., a Nevada corporation (“Black Raven”) and Adena, LLC, a
Colorado limited liability company (“Adena”) (collectively, the “Borrower”).

 

The purpose of this Investment Letter is to set forth certain understandings and
agreements relating to the acquisition by the undersigned of two promissory
notes (collectively, the “Note”) of the Borrower pursuant to that certain Loan
Sale Agreement dated as of February __, 2017 (the “LSA”) between, among other
parties, the undersigned and Texas Capital Bank, N.A. and IberiaBank
(collectively, the “Lender”) and that certain Assignment of Loan Documents, both
of even date herewith, (collectively, the “Assignment”) from the Lender to the
undersigned. As a condition to the Lender’s willingness to deliver the
Assignment and consummate the transactions contemplated thereby, the undersigned
has executed and delivered this Investment Letter (“Letter”) to the Lender with
the expectation that the Lender will rely thereon.

 

The undersigned hereby represents to, and covenants with, the Lender as follows:

 

1.          Accredited Investor. The undersigned is an “accredited investor” as
that term is defined under Rule 501(a)(3) promulgated under the Securities Act
of 1933, as amended.

 

2.          Investment Intent. The undersigned is acquiring the Note and the
Lender’s rights, title and interests in, to or under the Loan Documents (as
defined in the Assignment), to the extent provided for in the Assignment, for
its own account and not with a view to the syndication, resale or other
distribution thereof, other than in connection with a bona fide pledge to a
secured lender to the undersigned or its affiliates.

 

3.          Business of the Acquiror. The undersigned is in the business of
making venture capital investments in companies like the Borrower and, by virtue
of its expertise and that of its affiliates, believes itself well informed
regarding the business of exploring for and producing oil and natural gas.

 

 Exhibit C – Page 1 

 

  

4.          Status of the Note. The undersigned confirms to the Lender that it
is aware that the Note has been in default from time to time and has matured.

 

5.          Lending Agreements. The undersigned has carefully examined each of
the Loan Documents (as defined in the Assignment), and has the requisite
understanding of the rights, duties and obligations of the Borrower and the
Lender thereunder, and the effect of the transactions contemplated in the
Assignment thereof.

 

6.          Information Regarding Borrower. The undersigned has obtained all of
the information necessary to the making of an informed decision to acquire the
Note and the rights under the Loan Documents being acquired and has not relied
upon the Lender or any of its employees, officers, agents or attorneys for any
information material thereto, other than as specifically set forth in the
Assignment. The undersigned has reviewed or had an opportunity to review public
records relating to the Borrower and the Loan Documents and has had an
opportunity to conduct such additional due diligence as it has deemed necessary
to the making of an informed decision to acquire the Note and the rights under
the Loan Documents.

 

7.          The representations and warranties set forth in Section 3.02 of the
LSA are true and correct as to the undersigned as of the date hereof.

 

8.          Ordinary Course of Business. The undersigned is consummating the
transactions contemplated in the Assignment in the ordinary course of its
business and that of its affiliates and none of such transactions can reasonably
be expected to be material to the financial condition or results of operations
of the undersigned and its consolidated affiliates taken as a whole.

 

  Yours very truly,       PWCM Investment Company IC LLC         By:     Name: 
    Title:  

 

[CHANGE SIGNATURE BLOCK AS APPROPRIATE FOR EACH BUYER’S LETTER]

 

 Exhibit C – Page 2 

 

 

EXHIBIT D

 

ASSIGNMENT OF MORTGAGE

 

The undersigned hereby assigns to _________________ the mortgage instrument(s)
identified on Attachment One hereto [, which cover the leases and properties
described on Exhibit A hereto].

 

  Texas Capital Bank, N.A.   a national banking association       By:     Name: 
W. David McCarver, IV   Its: Executive Vice President

 

MORTGAGEE ACKNOWLEDGMENTS

 

THE STATE OF TEXAS §   § COUNTY OF DALLAS §

 

This instrument was acknowledged before me on February __, 2017, by W. David
McCarver, IV, Executive Vice President of Texas Capital Bank, N.A., a national
banking association, on behalf of the banking association.

 

Before me, ________________________, a Notary Public, on this day personally
appeared W. David McCarver, IV, Executive Vice President of Texas Capital Bank,
N.A., a national banking association,

 

¨known to me

¨proved to me on the oath of _________________________

¨proved to me through Texas Driver License No. __________ expiring _______.

 

to be the person whose name is subscribed to the foregoing instrument and
acknowledged to me that he executed the same for the purposes and consideration
therein expressed.

 

Given under my hand and seal of office this _____ day of ___________, 2017.

 

(Personalized Seal)      

 

      Notary Public in and for the State of   Texas

 

 Exhibit D 

 

 

ADDENDUM ONE

Synthetic Equity

 

Seller shall retain a right to a portion of any “Proceeds”, as defined in this
Addendum One, attributable to the interests resulting from the Cash Purchase
Price paid under this Loan Sale Agreement (the “Synthetic Equity Interest”),
occurring within the five year period beginning from the date of the closing of
this Loan Sale (the “Term”). For further clarity, interests resulting from the
Cash Purchase Price paid under this Loan Sale Agreement shall include any
interests resulting from a reorganization or restructuring of the Borrower
received in exchange for the Loan Rights, but does not include Proceeds
attributable to any subsequent capital investments made by the Buyers or others.
Subsequent capital investments made by Buyers shall be on terms no less
favorable than those offered by third parties. Such right shall represent 10% of
such Proceeds after Buyers have received Proceeds equal to 150% of the Cash
Purchase Price (the “Net Proceeds”).

 

“Proceeds” shall be defined as any payments, whether in the form of cash,
securities or other property, promised to, and/or received by Buyers
attributable or related, directly or indirectly, to the sale or disposition of
(a) the Loan Rights, and/or the (b) assets now held by Borrower.

 

If the sale or disposition is made on the basis of a deferred or contingent
payment, the deferred or contingent amount shall be treated as received in the
month that the underlying transaction closes for purposes of determining if the
Proceeds were received within the Term, and paid within 30 days of receipt by
Buyers.

 

In each case, any direct costs incurred as a result of a transaction giving rise
to Proceeds and paid to a third party shall be subtracted from the Proceeds
received in determining Net Proceeds, provided that in no event shall Net
Proceeds from any such transaction be less than zero dollars.

 

Seller’s Synthetic Equity Interest, as defined in this Addendum One, represents
only a right to the Net Proceeds, if any, and shall not confer any other
ownership right in the Loan Rights or any assets now held by Borrower and does
not confer any right to direct or otherwise participate in the management of the
Loan Rights or the assets now held by Borrower.

 

 Addendum One – Page 1 

 